DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Shields et al. and Teitelman et al. do not teach or suggest a first agent functional unit included in the plurality of agent functional units is not able to cope with a request included in the voice recognized by the recognizer because of not having a function for coping with the request and another agent functional unit of the plurality of agent functional units is able to cope with the request because of having the function for coping with the request, the first agent functional unit causes the output unit to output information for recommending the other agent functional unit to the user (Amendment, pages 6, 7).
The examiner disagrees, and points out that the limitations are rejected over Shields et al. in view of Teitelman et al..  Shields et al. disclose that “if the speech recognition engine 135 does not recognize the spoken request above the predetermined level of accuracy, the spoken request is provided to the level one agent A 110A via the directory gateway server 140.  If the level one agent A 110A does not recognize the spoken request (“not able to cope with a request included in the voice recognized by the recognizer because of not having a function for coping with the request”), a voice connection is established between the user A 105A and the level two If the spoken request is recognized by one of the speech recognition engine 135, the level one agent A 110A, and the level two agent A 120A, the system 100 provides a response to the spoken request (“able to cope with the request because of having the function for coping with the request”) to the user A 105A .” (paragraphs 13, 14).  And Teitelman et al. is used to teach that the first agent functional unit causes the output unit to output information for recommending the other agent functional unit to the user by disclosing “An agent operating a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the problem, and transfers the customer to another agent device, e.g., in another department (the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)[paragraph 37].
Thus, the combination of Shields et al. and Teitelman et al. teach all parts of the limitations. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
4.	Claims 1 – 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of copending Application No. 16/807,255 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 – 10 of the instant application are similar in scope and content of claims of the patent from the same applicant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Here is a comparison between claim 1 of the instant application and claim 1 of the copending application.
Instant Application 16/808,413
Copending Application 16/807,255
Comparison
1. An agent apparatus comprising:
1.  An agent device, comprising:
Same
a first acquirer configured to acquire voice 
of a user;  a recognizer configured to recognize the voice acquired by the 

functional unit being configured to provide a service including causing an output unit to output a response on the basis of a recognition result of the 
recognizer;

included in the occupant's utterance;

wherein, when a first agent functional unit included in the plurality of agent functional units is not able to cope with a request included in the voice recognized by the recognizer and another agent functional unit of 
the plurality of agent functional units is able to cope with the request, the 

recommending the other agent functional unit to the user.





Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US PAP 2009/0204400) in view of Teitelman et al. (US PAP 2014/0050309).
As per claim 1, Shields et al. teach an agent apparatus comprising: 
a first acquirer configured to acquire voice of a user (“receive a spoken request 
from the user A 105A.”; paragraph 13); 
a recognizer configured to recognize the voice acquired by the first acquirer (paragraph 13); and

wherein, when a first agent functional unit included in the plurality of agent functional units is not able to cope with a request included in the voice recognized by the recognizer because of not having a function for coping with the request and another agent functional unit of the plurality of agent functional units is able to cope with the request because of having the function for coping with request (“If the level one agent A 110A does not recognize the spoken request, a voice connection is established between the user A 105A and the level two agent A 120A.  Alternatively or in addition, a data connection may be established between a mobile device associated with the user A 105A, such as a mobile phone or a telematics system of a vehicle, and the level two agent A 120A.  The level one agent A 110A may have a predetermined time interval to recognize the spoken request before a voice connection is established with the level two agent A 120A. fig.1, paragraphs 13, 15).
However, Shields et al. do not specifically teach the first agent functional unit causes the output unit to output information for recommending the other agent functional unit to the user. 
Teitelman et al. disclose that an agent operating a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the and transfers the customer to another agent device, e.g., in another department (the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)[paragraph 37].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to transfer or recommend another agent as taught by Teitelman et al. in Shields et al., because that would help resolve customer interactions (paragraph 29).

As per claim 2, Shields et al. in view of Teitelman et al. further disclose when the first agent functional unit is not able to cope with the request because of not having the function for coping with the request and the other is able to cope with the request because of not having the function for coping with the request, the first agent functional unit provides information representing that the first agent functional unit is not able to cope with the request to the user and causes the output unit to output the information for recommending the other agent functional unit to the user (“a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the problem, and transfers the customer to another agent device, e.g., in another department (the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)”; Teitelman et al. paragraphs 37, 38; see also Shields et al. figs. 4, 5, paragraphs 49 - 51). 

	As per claim 3, Shields et al. in view of Teitelman et al. further disclose a second 
transfers the customer to another agent device, e.g., in another department (the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)”; Teitelman et al. paragraphs 37, 38).

	As per claim 4, Shields et al. in view of Teitelman et al. further disclose when the first agent functional unit is not able to cope with the request because of not having the function for coping with the request and the request includes a predetermined request, the first agent functional unit does not cause the output unit to output the information for recommending the other agent functional unit to the user (“a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the problem, and transfers the customer to another agent device, e.g., in another department (“the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)”; Teitelman et al. paragraphs 37, 38; see also Shields et al, figs 4, 5; paragraphs 49 - 51).

	As per claim 5, Shields et al. in view of Teitelman et al. further disclose the predetermined request includes a request for causing the first agent functional unit to transfers the customer to another agent device, e.g., in another department (the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)”; Teitelman et al. paragraphs 37, 38; see also Shields et al. paragraph 18).

	As per claim 6, Shields et al. in view of Teitelman et al. further disclose the specific function includes a function of controlling a moving body in which the plurality of 
agent functional units are mounted (“a vehicle system, the driver of the vehicle (or a passenger) requests information from the system, such as directions, points of interests, remaining fuel, tolls ahead, or generally any information pertinent to the location or operation of the vehicle.  The driver may also provide spoken commands to the system, such as "turn on headlights," "call home," or generally any command useful to the 
driver of a vehicle.”; Shields et al. paragraph 18). 

	As per claims 7, 8, Shields et al. teach an agent control method, using a computer, comprising: 
activating a plurality of agent functional units, each of the agent functional units having at least one performable function different from a voice recognition function (“level one agents”; fig. 1, paragraphs 13, 15); 
recognizing acquired voice of a user and providing services including causing an output unit to output a response on the basis of a recognition result as functions of the activated agent functional units (“The level one agents 110A-N only need to be able to 
when a first agent functional unit included in the plurality of agent functional units is not able to cope with a request included in the recognized voice because of not having a function for coping with the request and another agent functional unit of the plurality of agent functional units is able to cope with the request because of having the function for coping with the request (“If the level one agent A 110A does not recognize the spoken request, a voice connection is established between the user A 105A and the level two agent A 120A.  Alternatively or in addition, a data connection may be established between a mobile device associated with the user A 105A, such as a mobile phone or a telematics system of a vehicle, and the level two agent A 120A.  The level one agent A 110A may have a predetermined time interval to recognize the spoken request before a voice connection is established with the level two agent A 120A. fig.1, paragraphs 13, 15).
However, Shields et al. do not specifically teach causing the output unit to output information for recommending the other agent functional unit to the user.
Teitelman et al. disclose that an agent operating a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the problem, and transfers the customer to another agent device, e.g., in another department (the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)[paragraph 37].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to transfer or recommend another agent as taught by .

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658